Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed on July 2, 2020, the applicant has submitted an amendment filed on January 4, 2021, amending claims 1, 3, 15, 17-18, and cancelling claims 2 and 16.
Reasons for Allowance
Claims 1, 3-15 and 17-20 allowed. The claims will be renumbered as 1-18.
The following is an examiner’s statement of reasons for allowance: the closest prior art of Lawrence, et al. and Mahlein, et al. do not disclose or fairly suggest applying the reflection measurements as variables in a predetermined model configured to indicate a likelihood of presence of a disease in the plant and output the likelihood of presence of the disease in the plant;  wherein the model provides an array of coefficients multiplied by each reflection measurement, wherein each coefficient corresponds to a given wavelength and emphasizes identification of a disease or stage of infection of disease. It is for this reason and in combination with all of the other elements of the claims that claims 1, 3-15 and 17-20 are allowed over the prior art of Lawrence, et al. and Mahlein, et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.